Citation Nr: 0328503	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  92-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.

2.  Entitlement to a compensable disability rating for 
hearing loss in the right ear.

3.  Entitlement to an extra-schedular rating for hearing loss 
in the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to July 
1956.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a September 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for left ear hearing loss, 
and denied entitlement to a compensable disability rating for 
right ear hearing loss, including consideration of an extra-
schedular rating.  

The veteran's appeal was previously before the Board in 
November 1995, at which time the Board denied the veteran's 
claims.  The veteran appealed the November 1995 decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In a July 1997 order the Court found that new and 
material evidence had been submitted to reopen the claim for 
service connection for left ear hearing loss.  The Court also 
found that the Board had failed to provide adequate reasons 
and bases for denying entitlement to an extra-schedular 
rating for the veteran's service-connected right ear hearing 
loss.  The Court then vacated the November 1995 Board 
decision and remanded the case for re-adjudication.

The Board remanded the claims to the RO in April 1998.  In a 
November 1998 supplemental statement of the case the RO 
denied entitlement to service connection for the left ear 
hearing loss on a de novo basis and continued the denial of a 
compensable rating for right ear hearing loss.  On return of 
the appeal to the Board, in an October 1999 decision the 
Board denied entitlement to service connection for left ear 
hearing loss, and denied entitlement to a compensable 
schedular rating for right ear hearing loss.  The Board also 
adjudicated other issues no longer in appellate status.  The 
Board remanded to the RO the issue of entitlement to an 
extra-schedular rating for right ear hearing loss.

The veteran then appealed the October 1999 decision to the 
Court.  In an April 2002 order the Court vacated the October 
1999 decision and remanded the issues of service connection 
for left ear hearing loss and entitlement to a compensable 
schedular rating for right ear hearing loss to the Board for 
compliance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Concurrently, and coincidentally, in an April 2002 
supplemental statement of the case the RO denied referral of 
the case to the Director of the Compensation and Pension 
Service for consideration of an extra-schedular rating for 
right ear hearing loss under the provisions of 38 C.F.R. 
§ 3.321(b) (2002).  All three issues are, therefore, 
currently before the Board.


REMAND

Regarding VA's compliance with the VCAA, in the April 2002 
order the Court relied on its holding in Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001), in determining 
that remand of the case was required for VA to comply with 
the duty to notify and to assist provisions contained in the 
VCAA.  The Court's decision, however, has since been 
overtaken by events.  In Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that Section 3(a) of 
the VCAA, which pertains to the duty to notify and to assist, 
has no retroactive effect.  In other words, those provisions 
do not apply to any case decided by the Board prior to 
enactment of the VCAA on November 9, 2000.  See also Kuzma v. 
Principi, No. 03-7032, slip op. at 4 (Fed. Cir. Aug. 25, 
2003).

The veteran's appeal was decided by the Board in October 
1999.  Although ordinarily the Court's April 2002 decision 
would be the law of the case, the Court's finding that the 
VCAA is applicable to the veteran's appeal has been 
superceded by the intervening Federal Circuit decision in 
Dyment.  The Board notes that the Federal Circuit has 
articulated, and the Court has recognized, "three exceptions 
to the law of the case doctrine: (1) When the evidence at 
trial was substantially different from that in the former 
trial upon when the appellate court based its decision; (2) 
when the controlling authority has since made a contrary 
decision of law; and (3) when the appellate decision was 
clearly erroneous."  See Chisem v. Brown, 8 Vet. App. 364, 
375 (1995) [emphasis added], [citing Kori Corp. v. Wilco 
Marsh Buggies and Draglines, Inc. 761 F.2nd 649, 657 (Fed. 
Cir. 1985)].  

The Board finds, therefore, that the duty to notify and to 
assist provisions of the VCAA are not applicable to the 
veteran's claims.  

According to the law in effect prior to November 9, 2000, VA 
was, however, obligated to assist the veteran in the 
development of his claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); Epps v. Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998); 
38 C.F.R. § 3.159 (1996).  For that reason the Board finds 
that additional development of the case is required.

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
In April 2003 the Board initiated development of the appeal 
in accordance with its regulatory authority, and additional 
evidence has since been added to the claims folder.  In a 
decision issued May 1, 2003, the Federal Circuit invalidated 
those regulations to the extent that they allowed the Board 
to consider newly developed evidence in the first instance 
without waiver of the veteran's right to have that evidence 
first considered by the RO.  See Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1346-47 (Fed. Cir. 2003).  For this reason the veteran's 
appeal is being remanded to the RO for the development of 
additional evidence and for the RO's consideration of the 
newly developed evidence in the first instance.

The veteran contends that his right ear hearing loss has 
worsened since he was last examined in November 1999.   He 
has reported having undergone a VA audiometric examination at 
the VA Medical Center in Dayton, Ohio.  The Board obtained VA 
treatment records dated from March 2002 to January 2003.  
Those records include a reference to the August 2002 
audiometric testing, but do not contain a report documenting 
the specific results of the testing.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  The RO should obtain from the Dayton 
VAMC the report of the audiometric 
testing conducted in August 2002, to 
include the puretone decibel thresholds 
for all measured frequencies.  If the 
VAMC is unable to provide the report of 
the examination, the claims file should 
be documented to that effect.

2.  If a recent examination report cannot 
be located, the veteran should be 
afforded a VA audiometric examination to 
determine the current severity of his 
right ear hearing loss.  The veteran's VA 
claims folder should be made available to 
the examiner for review before the 
examination.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the VBA 
should readjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to VBA.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


